I concur in the opinion of Mr. Justice Stabler upon the authority of the case of Fischer v. Chisholm, 159 S.C. 395, 157 S.E., 139, which holds that the assessment upon stockholders of banks for their statutory and constitutional liability is not penal, but contractual in its nature. I conceive that we are bound by that decision. But if the question were an open one, I should concur in the opinion of Mr. Justice Cothran, which holds that the assessment is a statutory and constitutional liability, and is not contractual in its nature.